This is an appeal from a judgment rendered in the County Court for Richland County for the sum of $1,000. in favor of plaintiff against defendant. At the close of the testimony both parties litigant asked for a directed verdict, which was refused by his Honor. After entry of judgment defendant appealed.
The first exception alleges error in admitting the affidavit of the witness Berger. Ordinarily this affidavit, made exparte, should not have been admitted in evidence; but Berger was on the witness stand subject to examination and cross-examination, the affidavit was in the possession of the defendant's attorney, and as soon as witness saw the affidavit made by him, when the matter was fresh in his memory, his, memory was refreshed and he could answer in detail. The case shows that under the claim rule of the defendant the plaintiff was required to support its claim with the original invoice packer's affidavit (the one in question here), freight bill, original bill of lading, and freight waybill. These were filed with Southern Railway within the time required by the bill of lading.
Plaintiff made three demands for the return of the papers before suit, but they were not returned. Witness Berger, when examined, could not mention what items were shipped, but mentioned an affidavit he made concerning the matter. That affidavit was in Court in possession of defendant's counsel. It was produced, and Berger swore it was correct *Page 457 
as to the transaction. The only inference from all the evidence is that the shipment was regular and Copeland Company did not receive the goods.
A prima facie case was made out against the defendants; they offered no testimony to rebut it. Berger was on the stand subject to cross-examination; he had made the affidavit. The affidavit did not contain hearsay statements; when the affidavit was produced by the defendant, he was testifying on the very point at issue; his affidavit was competent to refresh his memory; and we see no error on the part of his Honor in admitting it.
The second exception complains of error in not directing a verdict as asked for in favor of defendant. This exception must be overruled.
The third exception alleges error on the part of his Honor that interest could be allowed. This was virtually allowing an amendment to the complaint, and that was within the discretion of his Honor, and defendant was not taken by surprise or prejudiced.
All exceptions should be overruled, and judgment affirmed.